Citation Nr: 1025487	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  03-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a 
left fifth hammer toe with tender calluses.

2.  Entitlement to service connection for a low back disorder 
secondary to the service-connected left fifth hammer toe 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran had active military service from November 1959 to 
November 1962 and from July 1964 to June 1965.

This case comes to the Board of Veterans' Appeals (Board) from 
November 2001 and December 2002 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In the November 2001 decision, the RO granted the 
Veteran's claim for service connection for a left fifth hammer 
toe with tender calluses and assigned an initial 10 percent 
rating.  After appealing that initial 10 percent rating, see 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the RO issued 
another decision in January 2003 increasing the initial rating to 
20 percent, but denying a rating higher than that.  The Veteran 
continued to appeal, requesting an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).

In the other December 2002 rating decision at issue, the RO 
denied the Veteran's claim for service connection for a low back 
disorder, which he alleges is secondary to his already service-
connected left fifth hammer toe disability.

The Board remanded these claims in January 2005 for further 
development.  Upon completion of that development, including 
having the Veteran examined in June 2005 for a VA medical 
opinion, the Board issued an October 2006 decision denying both 
of his claims.  He appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC).

In a December 2007 Order, granting a Joint Motion, the Court 
vacated the Board's decision on both claims and remanded the case 
to the Board for compliance with directives specified, including 
providing a more adequate and less confusing VA examination and 
opinion pertaining to the claims.

So the comply with the Court's Order, the Board in turn again 
remanded the claims to the RO in March 2008 via the Appeals 
Management Center (AMC).


Unfortunately, there was not substantial compliance with those 
remand directives, regrettably requiring another remand.  See 
Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).


REMAND

Pursuant to the Joint Motion mentioned, the Court vacated the 
Board's October 2006 decision so the Veteran could be afforded a 
VA medical examination that was adequate for rating purposes and 
which complied with the Board's January 2005 remand directive.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding "that a 
remand by this Court or the Board confers on the Veteran or other 
claimant, as a matter of law, a right to compliance with the 
remand orders.").

The Board's January 2005 remand included the following 
directives:

If possible, have the VA physician who examined the 
Veteran in August 2003 submit an addendum to the 
report of that evaluation indicating whether it is at 
least as likely as not that the Veteran's low back 
pain is secondary or aggravated by his hammer toe.  
In addition, ask whether any other foot disabilities 
that might be present are secondary to the hammer toe.  
This includes indicating whether the service-connected 
hammer toe has chronically aggravated any lumbar spine 
or other foot disability shown to be present.  If, 
for whatever reason, it is not possible to have that 
same VA examiner comment further, then obtain a 
medical opinion from another doctor equally qualified 
to make this important determination . . . If no 
opinion can be rendered, without resorting to pure 
speculation, explain why this is not possible.  



The Joint Motion found that a June 2005 VA examination and 
opinion, which were the result of the Board's January 2005 
remand, was inadequate because the examiner:  (1) falsely 
indicated that the Veteran's disability due to left fifth hammer 
toe with tender calluses was not service connected; (2) failed to 
provide adequate consideration and discussion of the factors of 
functional loss for this disability as discussed in 38 C.F.R. §§ 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995); (3) 
failed to discuss how this disability impacts on the Veteran's 
activities of daily living, including his employment per 38 
C.F.R. § 4.10; and (4) failed to clearly determine whether this 
disability was causing or aggravating any back or other foot 
disorder to warrant granting secondary service connection for 
additional disability as discussed in 38 C.F.R. § 3.310(a) and 
(b) (2009).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

As a result, the case was remanded again by the Board in March 
2008 so that a proper and complete examination could be 
performed.  That examination was conducted in January 2009.  
Again, however, this examination does not comply with Board's 
January 2005 remand directives and therefore does not comply with 
the Court's Order.  The Board has identified several reasons why 
the January 2009 VA examination is inadequate.

First, the January 2005 remand specifically asked that, if 
possible, the VA physician who had examined the Veteran in August 
2003 submit an addendum report.  And if, for whatever reason, it 
was not possible to have that same VA physician comment further, 
the Board instructed that a medical opinion be obtained from 
another doctor equally qualified to make this important 
determination.  However, the January 2009 VA examination was 
conducted by a nurse practitioner (NP) rather than a physician or 
medical doctor.  The last page of the report of the evaluation 
notes that "Dr. [T] needs to sign and review."  (Dr. T. 
apparently is the physician who performed an earlier August 2003 
VA examination, albeit not the June 2005 VA examination.)  In any 
event, it does not appear this most recent January 2009 
examination report was ever reviewed and signed by Dr. T or any 
other physician.  This, by itself, constitutes remandable error.  
See Stegall, supra. 

Second, although the nurse practitioner who examined the Veteran 
in January 2009 indicated he has no pain on range of motion, 
flare ups, or additional limitations by pain fatigue, weakness, 
or lack of endurance following repetitive use (i.e., the type of 
functional loss factors contemplated by 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995)), this nurse 
practioner failed to offer any additional opinion or comment as 
to how the Veteran's service-connected left fifth hammer toe with 
tender calluses disability impacts his activities of daily 
living, including especially his employment per 38 C.F.R. § 4.10.  
So her failure to provide this additional necessary information 
also constitutes remandable error.  See Stegall, supra. 

And third, this nurse practitioner failed to state whether this 
disability caused or aggravates any back or other foot 
disorders.  In this regard, this nurse practitioner made no 
reference concerning foot disorders other than the left fifth 
hammer toe with tender calluses, even though a prior medical 
opinion indicates that most of the Veteran's left foot pain is 
from neuromas.  And while this nurse practitioner determined the 
Veteran's service-connected left fifth hammer toe with tender 
calluses did not cause his low back disability (citing the 
substantial number of years that had elapsed between the 
diagnosis of hammer toe of his left foot in 1965 before he began 
experiencing symptoms referable to his low back - only 
reportedly some 4-5 years prior to this most recent VA 
examination), she nevertheless did not also comment on whether 
this service-connected disability has alternatively aggravated 
his low back disability.  And this additional medical comment is 
needed because this, too, is a means of showing he is entitled to 
secondary service connection.  See again 38 C.F.R. § 3.310(a) and 
(b) and Allen, 7 Vet. App. at 448 (when aggravation of a 
Veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected condition, such Veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.)



Accordingly, the claims are again REMANDED for the following 
additional development and consideration:

1.  Have "Dr. T" or another physician 
review and sign the report of the most recent 
January 2009 VA examination (which a nurse 
practioner (NP) conducted), if he agrees with 
and attest to the findings and opinions noted 
in the report of that evaluation.

But aside from this, additional medical 
comment is needed concerning how the 
Veteran's service-connected left fifth hammer 
toe with tender calluses disability impacts 
his activities of daily living (ADLs), 
including especially his employment per 38 
C.F.R. § 4.10.  [Note:  the January 2009 NP 
examiner only commented on how there is no 
pain on range of motion, flare ups, or 
additional limitations by pain, fatigue, 
weakness, or lack of endurance following 
repetitive use, i.e., the type of functional 
loss factors contemplated by 38 C.F.R. §§ 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995), without also considering or 
expressly commenting on the impact, if any, 
this disability has on the Veteran's ADLs per 
38 C.F.R. § 4.10.]

Still additional medical comment is needed 
concerning the likelihood (very likely, as 
likely as not, or unlikely) the Veteran's 
left fifth hammer toe with tender calluses 
disability has alternatively chronically 
aggravated his low back disorder or any other 
foot disorder.  [Note:  The January 2009 NP 
examiner only discounted the notion that the 
the Veteran's left fifth hammer toe with 
tender calluses disability has caused this 
low back disorder or other foot disorder, 
without also addressing this additional 
possibility of aggravation.]

To obtain these additional medical opinions 
that were not provided in the report of the 
January 2009 VA examination by the NP, it may 
be necessary to have the Veteran reexamined.  
If determined that additional examination is 
needed to provide this additional 
information, then schedule the Veteran for 
another VA examination, by a physician, to 
obtain responses to the questions posed in 
this additional remand.  Irrespective of 
whether another examination is deemed 
necessary, a physician must review the report 
of the NP's January 2009 examination and sign 
off on that report by indicating his/her 
agreement or disagreement with the findings 
and opinions noted.

Also, regardless of whether another 
examination is scheduled, there must be 
discussion of the medical rationale for all 
additional opinions expressed, 
whether favorable or unfavorable.

And when making these determinations, the 
examiner must accept the fact that the 
Veteran's disability due to a left fifth 
hammer toe with tender calluses is already 
service connected.

2.  Then readjudicate the Veteran's claims in 
light of the additional evidence.  If either 
claim is not granted to his satisfaction, 
send him and his representative another 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


